Citation Nr: 1624373	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  14-01 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to July 13, 2013.

2.  Entitlement to a rating for degenerative joint disease (DJD) of the right knee in excess of 10 percent.

3.  Entitlement to a rating for DJD of the right ankle in excess of 10 percent.

4.  Entitlement to a rating for degenerative disc disease (DDD) of the lumbar spine in excess of 20 percent.

5.  Entitlement to a rating for DJD of the cervical spine in excess of 20 percent.

6.  Entitlement to a rating for radiculopathy of the right upper extremity in excess of 40 percent.

7.  Entitlement to a rating for radiculopathy of the left upper extremity in excess of 30 percent. 
8.  Entitlement to a rating for radiculopathy of the right lower extremity in excess of 20 percent.

9.  Entitlement to a rating for radiculopathy of the left lower extremity in excess of 20 percent.

10.  Entitlement to service connection for sleep apnea.

11.  Entitlement to service connection for hearing loss.

12.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Christopher L. Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served in the United States Army and the Army National Guard from September 1989 to February 1998 and June 2004 to October 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2011, August 2011, February 2012, and May 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In February 2016, the Veteran testified at a Travel Board hearing at the RO in Nashville, Tennessee before the undersigned.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims file.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  On April 18, 2011, the Veteran requested entitlement to higher ratings for service-connected DJD of the right knee, DJD of the right ankle, DDD of the lumbar spine, and DJD of the cervical spine.

2.  The Veteran's combined schedular disability rating is less than 70 percent from April 18, 2011 to October 4, 2011; less than 100 percent from October 5, 2011 to July 12, 2013; and 100 percent as of July 13, 2013.

3.  From April 18, 2011 to July 12, 2013, the Veteran's service-connected disabilities render him unable to obtain or retain substantially gainful employment.

4.  At the February 2016 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated he would like to withdraw the appeal of the issues of entitlement to higher ratings for DJD of the right knee, DJD of the right ankle, DDD of the lumbar spine, DJD of the cervical spine, radiculopathy of the bilateral upper and lower extremities and service connection for sleep apnea, hearing loss, and tinnitus.  

CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the Veteran's favor, the criteria for entitlement to a TDIU have been met from April 18, 2011 to July 12, 2013.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).  

2.  The criteria for withdrawal of an appeal by the Veteran for the issue of entitlement to a rating for DJD of the right knee in excess of 10 percent have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for withdrawal of an appeal by the Veteran for the issue of entitlement to a rating for DJD of the right ankle in excess of 10 percent have been met.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.204.

4.  The criteria for withdrawal of an appeal by the Veteran for the issue of entitlement to a rating for degenerative disc disease (DDD) of the lumbar spine in excess of 20 percent have been met.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.204.

5.  The criteria for withdrawal of an appeal by the Veteran for the issue of entitlement to a rating for DJD of the cervical spine in excess of 20 percent have been met.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.204.

6.  The criteria for withdrawal of an appeal by the Veteran for the issue of entitlement to a rating for radiculopathy of the right upper extremity in excess of 40 percent have been met.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.204.

7.  The criteria for withdrawal of an appeal by the Veteran for the issue of entitlement to a rating for radiculopathy of the left upper extremity in excess of 30 percent have been met.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.204.

8.  The criteria for withdrawal of an appeal by the Veteran for the issue of entitlement to a rating for radiculopathy of the right lower extremity in excess of 20 percent have been met.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.204.

9.  The criteria for withdrawal of an appeal by the Veteran for the issue of entitlement to a rating for radiculopathy of the left lower extremity in excess of 20 percent have been met.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.204.

10.  The criteria for withdrawal of an appeal by the Veteran for the issue of entitlement to service connection for sleep apnea have been met.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.204.

11.  The criteria for withdrawal of an appeal by the Veteran for the issue of entitlement to service connection for hearing loss have been met.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.204.

12.  The criteria for withdrawal of an appeal by the Veteran for the issue of entitlement to service connection for tinnitus have been met.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.204.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

TDIU

Given the decision below, a detailed explanation of how VA complied with its duties to notify and assist is unnecessary.

Basic eligibility for a TDIU is established where there is one disability rated 60 percent or more, or multiple disabilities rated at least a combined 70 percent, with one disability rated at least 40 percent.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

On April 18, 2011, the Veteran requested entitlement to higher ratings for service-connected DJD of the right knee, DJD of the right ankle, DDD of the lumbar spine, and DJD of the cervical spine.  In a June 2011 VA rating decision, the issue of entitlement to TDIU was denied.  In December 2011, the Veteran submitted a claim for TDIU.  The issue was again denied in a February 2012 VA rating decision and the Veteran perfected the appeal to the Board by submission of the January 2014 substantive appeal.  

The Veteran is service-connected for radiculopathy of the right upper extremity at 40 percent effective February 27, 2012; adjustment disorder with anxiety and depressed mood at 30 percent effective from June 22, 2011 to July 12, 2013; radiculopathy of the left upper extremity at 30 percent effective February 27, 2012; radiculopathy of the right lower extremity at 20 percent effective March 26, 2012; radiculopathy of the left lower extremity at 20 percent effective February 27, 2012, DJD of the cervical spine at 20 percent effective April 18, 2011; DDD of the lumbar spine at 20 percent effective April 18, 2011; and DJD of the right knee and right ankle each at 10 percent effective December 22, 2004.  

The Veteran's combined schedular disability rating for his service-connected disabilities was 50 percent effective from April 18, 2011 to June 21, 2011; 60 percent effective from June 22, 2011 to October 4, 2011; 70 percent effective from October 5, 2011 to February 26, 2012; and 90 percent effective from February 27, 2012 to July 12, 2013.  As of July 13, 2013, the Veteran's combined schedular disability rating is 100 percent.

As such, the objective, minimum, percentage requirements in 38 C.F.R. § 4.16(a) for consideration of a TDIU on a schedular basis have not been met from April 18, 2011 to October 4, 2011 and have been met from October 5, 2011 to July 12, 2013.  

All veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).

In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the United States Court of Appeals for Veterans Claims (Court), citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  Indeed, in Bowling, the Court reversed the Board only to the extent that the Board concluded that the Veteran "was ineligible for 4.16(b)-TDIU consideration."  Id. 

However, the Board finds that Bowling and Floyd's prohibition against granting an extraschedular TDIU in the first instance has been implicitly overruled through the issuance of the Court's decisions in Thun and Anderson, as well as the United States Court of Appeals for the Federal Circuit's affirmance of Thun and its decisions in Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  It simply defies logic and the intent of the law that the Board is able to review de novo the determinations of the Director of Compensation, yet must send it to him in the first instance, even when the Board finds that the evidence of record already shows the Veteran is incapable of obtaining or engaging in substantially gainful employment.  

Moreover, in a recent precedential decision, one of the Judges of the Court, in a concurring opinion, disagreed with the holding in Bowling and, cited Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992), in determining that the Board had the authority to award extraschedular TDIU in the first instance.  See Wages v. McDonald, No. 13-2694, 2015 WL 293616, at *6 (Jan. 23, 2015) (Kasold, J., concurring).  The Wages majority separately noted that, "[i]n sum, the Secretary's contention that § 4.16(b) vests an extraschedular TDIU award solely within the nonreviewable discretion of the Director conflicts with the statutory mandate that the Board provide the final decisions on section 511(a) benefits determinations.  Accordingly, this contention is rejected."  Id. at *5 (emphasis added).  Finally, the majority, in a footnote, observed the current absurdity inherent in the § 4.16(b) process, noting that "Although it is not clear how the Secretary's approach of inserting the Director into the regulatory process while refusing to recognize the Director as the agency of original jurisdiction fits within the statutory scheme for adjudicating VA benefits claims, see, e.g., 38 U.S.C. § 7105 (providing for Board review of decisions by an agency of original jurisdiction), we need not further address this issue in the absence of a direct challenge to that process.").  Id. at *5 fn 4 (emphasis added).  

Therefore, given the Board's reasoning as outlined above, it will not make the Veteran wait for any further processing by VA.  See Delisio v. Shinseki, 25 Vet. App. 45, 63 (2011) (Lance, J., concurring) ("There is an unfortunate-and not entirely unfounded-belief that veterans law is becoming too complex for the thousands of regional office adjudicators that must apply the rules on the front lines in over a million cases per year."); cf. Coburn v. Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., dissenting) (noting that an unnecessary remand "perpetuates the hamster-wheel reputation of veterans law").

Review of the pertinent evidence of record indicates that from April 18, 2011 to July 12, 2013, the Veteran's service-connected disabilities render him unable to obtain or retain substantially gainful employment.  Accordingly, the  Board finds that entitlement to a TDIU is in order from April 18, 2011 to July 12, 2013.

Claims Withdrawn

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  See 38 U.S.C.A. § 7105(d)(5).  A substantive appeal may be withdrawn at any time before the Board promulgates a decision and must be in writing except for appeals withdrawn on the record at a hearing.  38 C.F.R. § 20.204.  On the record at the February 2016 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated on the record that he wanted to discontinue his appeals for the remaining issues on appeal.  As he has withdrawn his appeal for those issues, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals on these issues, and they are dismissed.


ORDER

Entitlement to a TDIU from April 18, 2011 to July 12, 2013 is granted.

The appeal for entitlement to a rating for DJD of the right knee in excess of 10 percent is dismissed. 
The appeal for entitlement to a rating for DJD of the right ankle in excess of 10 percent is dismissed.

The appeal for entitlement to a rating for DDD of the lumbar spine in excess of 20 percent is dismissed.

The appeal for entitlement to a rating for DJD of the cervical spine in excess of 20 percent is dismissed.

The appeal for entitlement to a rating for radiculopathy of the right upper extremity in excess of 40 percent is dismissed.

The appeal for entitlement to a rating for radiculopathy of the left upper extremity in excess of 30 percent is dismissed.

The appeal for entitlement to a rating for radiculopathy of the right lower extremity in excess of 20 percent is dismissed.

The appeal for entitlement to a rating for radiculopathy of the left lower extremity in excess of 20 percent is dismissed.

The appeal for entitlement to service connection for sleep apnea is dismissed.

The appeal for entitlement to service connection for hearing loss is dismissed.

The appeal for entitlement to service connection for tinnitus is dismissed.



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


